NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIKEB SADDOZAI,                               No.    21-15376

                Plaintiff-Appellant,           D.C. No. 1:20-cv-00358-NONE-JLT

 v.
                                               MEMORANDUM*
J. CEBALLOS; KENT CLARK;
DIRECTOR OF C.D.C.R.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Shikeb Saddozai appeals pro se from the district

court’s judgment dismissing his 42 U.S.C § 1983 action concerning the inmate

grievance process. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion a dismissal for failure to comply with court orders.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing Saddozai’s action

because Saddozai failed to file an amended complaint after being granted several

extensions and being warned that failure to do so would result in dismissal. See id.

at 642-43 (factors to be considered in determining whether to dismiss an action for

failure to comply with court orders).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      Saddozai’s motion for appointment of counsel (Docket Entry No. 5) is

denied.

      AFFIRMED.




                                         2                                    21-15376